rrl“R
                                     ITAtq
                                                                                           03/30/2021



           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0120



                                      DA 21-0120
                                                                                   ED
MICHAEL L. MILLER,                                                          mm; 3 0 2021
                                                                             "   C2,-renvvood
             Petitioner and Appellant,                                   1:
                                                                       Clerk or Supreme Court
                                                                          Stato of rvrontana


      v.                                                            ORDER

MONTANA STATE FUND,

             Respondent/Insurer and Appellee.



      Appellant Michael L. Miller has sent a letter to the Court stating that he is unable to
afford appellate mediation.
      IT IS HEREBY ORDERED that this matter shall proceed without mediation.
      The Clerk is directed to provide copies of this Order to Michael L. Miller and to all
counsel of
        record'
      DATED this-315 day of March, 2021.
                                                 For the Court,




                                                                Chief Justice